INVESTMENT OBJECTIVE The Fund seeks to provide long-term capital appreciation through investment primarily in small-cap common stocks of U.S. companies that meet the Fund’s investment criteria, including financial, sustainability and social responsibility factors and that, at the time of purchase, are considered by the Advisor to be attractively valued. This objective may be changed by the Fund’s Board of Directors without shareholder approval. FEES AND EXPENSES OF THE FUND This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. You may qualify for sales charge discounts if you and your family invest, or agree to invest in the future, at least $50,000 in Calvert mutual funds. More information about these and other discounts is available from your financial professional and under “Choosing a Share Class” on page 89 and “Reduced Sales Charges” on page 92 of the Fund's Prospectus, and under “Method of Distribution” on page 48 of the Fund’s Statement of Additional Information (“SAI”). Shareholder Fees (fees paid directly from your investment) Class A Class B Class C Class Y Maximum sales charge (load) 4.75% None None None on purchases (as a % of offering price) Maximum deferred sales charge None 5.00% 1.00% None (load) (as a % of amount pur- chased or redeemed, whichever is lower) 1 Redemption fee (as a % of 2.00% 2.00% 2.00% 2.00% amount redeemed or exchanged within 30 days of purchase) Annual Fund Operating Expenses (expenses that you pay each year as a % of the value of your investment) Class A Class B Class C Class Y Management fees 0.95% 0.95% 0.95% 0.95% Distribution and service (12b-1) 0.25% 1.00% 1.00% None fees Other expenses 0.47% 1.69% 0.54% 0.46% Total annual fund operating 1.67% 3.64% 2.49% 1.41% expenses Less fee waiver and/or expense — (0.45%) — — reimbursement 2 Net expenses 1.67% 3.19% 2.49% 1.41% 1 The contingent deferred sales charge decreases over time. 2 The investment advisor has agreed to contractually limit direct net annual fund operating expenses through January 31, 2015. Direct net operating expenses will not exceed 1.69% for Class A, 3.19% for Class B, 2.69% for Class C, and 1.42% for Class Y. Only the Board of Directors of the Fund may terminate the Fund's expense limitation before the contractual period expires, upon 60 days' prior notice to shareholders. Example This example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The example assumes that: • you invest $10,000 in the Fund for the time periods indicated and then either redeem or hold your shares at the end of those periods; • your investment has a 5% return each year; • the Fund’s operating expenses remain the same; and • any Calvert expense limitation is in effect for the period indicated in the fee table above. Although your actual costs may be higher or lower, under these assumptions your costs would be: Share Class 1 Year 3 Years 5 Years 10 Years Class A $637 $976 $1,339 $2,357 Class B Expenses assuming $822 $1,473 $2,045 $3,429 redemption Expenses assuming no redemption $322 $1,073 $1,845 $3,429 Class C Expenses assuming redemption $352 $776 $1,326 $2,826 Expenses assuming no $252 $776 $1,326 $2,826 redemption Class Y $144 $446 $771 $1,691 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (“turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in annual fund oper- SUMMARY PROSPECTUS JANUARY 31, 2014 1 ating expenses or in the “Example”, affect the Fund’s performance. During the most recent fiscal year, the Fund’s portfolio turnover rate was 82% of its portfolio’s average value. INVESTMENTS, RISKS AND PERFORMANCE Principal Investment Strategies The Fund offers opportunities for long-term capital appreciation with a moderate degree of risk through a mix of smaller company stocks that meet the Fund’s investment criteria, including financial, sustainability and social responsibility factors. The Fund’s investment process seeks to add value by using the Advisor’s fundamental, quantitative, and macro-economic research and analyses while integrating the Advisor’s proprietary views on material environmental, social and governance (“ESG”) information as part of its risk and opportunity assessment. The portfolio construction process seeks to maximize the benefit of these insights while managing the Fund’s risk profile relative to its benchmark, the Russell 2000 Index, and minimizing transaction costs. The Fund may sell a security when it no longer appears attractive under this process. The Fund normally invests at least 80% of its net assets, including borrowings for investment purposes, in common stocks of small companies. The Fund will provide shareholders with at least 60 days’ notice before changing this 80% policy. The Fund defines small companies as those whose market capitalization falls within the range of the Russell 2000 Index. As of December 31, 2013, the market capitalization of the Russell 2000 Index companies ranged from $9.7 million to $5.3 billion with a weighted average level of $1.8 billion. The Fund may also invest up to 25% of its net assets in foreign securities. Sustainable and Socially Responsible Investing. The Fund seeks to invest in companies and other enterprises that demonstrate positive environmental, social and governance performance as they address corporate responsibility and sustainability challenges. Calvert believes that there are long-term benefits in an investment philosophy that attaches material weight to the environment, workplace relations, human rights, Indigenous Peoples’ rights, community relations, product safety and impact, and corporate governance and business ethics. Calvert also believes that managing risks and opportunities related to these issues can contribute positively to company performance as well as to investment performance over time. The Fund has sustainable and socially responsible investment criteria that reflect specific types of companies in which the Fund seeks to invest and seeks to avoid investing. Investments are first selected for financial soundness and then evaluated according to the Fund’s sustainable and socially responsible investment criteria. Investments must be consistent with the Fund’s current investment criteria, including financial, sustainability and social responsibility factors, the application of which is in the economic interest of the Fund and its shareholders. Principal Risks You could lose money on your investment in the Fund, or the Fund could underperform, because of the risks described below. An investment in the Fund is not a bank deposit and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Management Risk. Individual investments of the Fund may not perform as expected, and the Fund’s portfolio management practices may not achieve the desired result. Stock Market Risk. The market prices of stocks held by the Fund may fall. Common Stock Risk . Although common stocks have a history of long-term growth in value, their prices fluctuate based on changes in a company’s financial condition, on overall market and economic conditions, and on investors’ perception of a company’s well-being. Small-Cap Company Risk. Prices of small-cap stocks can be more volatile than those of larger, more established companies. Small-cap companies are more likely to have more limited product lines, fewer capital resources and less depth of management than larger companies. Foreign Securities Risk. Investing in foreign securities involves additional risks relating to political, social, and economic developments abroad. Other risks result from differences between regulations that apply to U.S. and foreign issuers and markets, and the potential for foreign markets to be less liquid and more volatile than U.S. markets. Foreign Currency Risk. Securities that trade or are denominated in currencies other than the U.S. dollar may be adversely affected by fluctuations in currency exchange rates. When the U.S. dollar strengthens relative to a foreign currency, the U.S. dollar value of an investment denominated in that currency will typically fall. Performance The following bar chart and table show the Fund’s annual returns and its long-term performance, which give some indication of the risks of investing in the Fund. The bar chart shows how the performance of the Class A shares has varied from year to year. The table compares the Fund’s performance over time with that of a benchmark and a peer average. The performance reflected in the bar chart and table assumes the reinvestment of dividends and capital gains distributions, if any. The Fund’s past performance (before and after taxes) does not necessarily indicate how the Fund will perform in the future. For updated performance information, visit www.calvert.com. Performance results for Class Y shares prior to October 18, 2013 (the Class Y shares’ inception date) reflect the performance of Class A shares at net asset value. Actual Class Y share performance would have been higher than Class A share performance because Class Y has lower class-specific expenses than Class A. The return for each of the Fund’s other Classes of shares will differ from the Class A returns shown in the bar chart, depending upon the expenses of that Class. The bar chart does not reflect any sales charge that you may be required to pay upon purchase or redemption of the Fund’s shares. Any sales charge will reduce your return. 2 SUMMARY PROSPECTUS JANUARY 31, 2014 Quarter Total Ended Return Best Quarter (of periods shown) 6/30/09 16.70% Worst Quarter (of periods shown) 12/31/08 -23.11% The average total return table shows the Fund’s returns with the maximum sales charge deducted, and no sales charge has been applied to the indices used for comparison in the table. After-tax returns are calculated using the historical highest individual federal marginal income tax rates, and do not reflect the impact of state and local taxes. Actual after-tax returns depend on your tax situation and may differ from those shown. The after-tax returns shown are not relevant to you if you hold your Fund shares through a tax-deferred arrangement such as a 401(k) plan or individual retirement account. The return after taxes on distributions and sale of Fund shares may be higher than the return before taxes because the calculation assumes that shareholders receive a tax benefit for capital losses incurred on the sale of their shares. After-tax returns are shown only for Class A shares; after-tax returns for other Classes will vary. Average Annual Total Returns Since (as of 12/31/13) (with maximum sales Inception charge deducted) 1 Year 5 Years (10/1/04) Class A: Return before taxes 34.16% 16.86% 6.21% Return after taxes on distributions 30.75% 16.11% 5.83% Return after taxes on distributions 22.15% 13.73% 5.00% and sale of Fund shares Class Y 41.07% 18.04% 6.79% Russell 2000 Index (reflects no deduction for fees, 38.82% 20.08% 9.16% expenses or taxes) Lipper Small-Cap Core Funds Avg. (reflects no deduction for taxes) 36.82% 20.34% * * The Fund is unable to show performance of the Lipper average since the Fund's inception date. For comparison purposes to Lipper, performance since 10/31/04 is as follows: Class A return before taxes is 6.33%; Class A return after taxes on distributions is 5.95%; Class A return after taxes on distributions and sale of Fund shares is 5.10%; and Lipper Small-Cap Core Funds Average is 9.22%. Average Annual Total Returns Since (as of 12/31/13) (with maximum sales Inception charge deducted) 1 Year (11/29/10) Class B 33.65% 14.76% Russell 2000 Index (reflects no deduction for fees, 38.82% 17.83% expenses or taxes) Lipper Small-Cap Core Funds Avg. (reflects no deduction for taxes) 36.82% * * The Fund is unable to show performance of the Lipper average since the Fund's inception date. For comparison purposes to Lipper, performance since 11/30/10 is as follows: Class B return is 15.15%, and Lipper Small-Cap Core Funds Average is 9.49%. Average Annual Total Returns Since (as of 12/31/13) (with maximum Inception sales charge deducted) 1 Year 5 Years (4/1/05) Class C 38.73% 16.96% 5.63% Russell 2000 Index (reflects no deduction for fees, 38.82% 20.08% 9.08% expenses or taxes) Lipper Small-Cap Core Funds Avg. 36.82% 20.34% * (reflects no deduction for taxes) * The Fund is unable to show performance of the Lipper average since the Fund's inception date. For comparison purposes to Lipper, performance since 4/30/05 is as follows: Class C return is 6.5%, and Lipper Small-Cap Core Funds Average is 17.25%. PORTFOLIO MANAGEMENT Investment Advisor. Calvert Investment Management, Inc. ("Calvert" or the "Advisor") Portfolio Manager Title Length of Time Name Managing Fund Natalie A. Trunow Senior Vice President Since July 2010 Chief Investment Officer – Equities, Calvert BUYING AND SELLING SHARES Class B shares of the Fund are not offered for new purchases, as described under "Choosing a Share Class" on page 89 of the Fund's Prospectus. You can buy, sell (redeem) or exchange shares of the Fund, either through a financial professional or directly from the Fund, on any day that the New York Stock Exchange is open. The share price is based on the Fund’s net asset value, determined after receipt of your request in good order. Minimum Investments Account Type Initial Subsequent Regular Accounts $2,000 $250 IRA Accounts $1,000 $250 SUMMARY PROSPECTUS JANUARY 31, 2014 3 For automatic investment plans, the minimum initial investment requirements are waived if you establish a $100 monthly investment plan. For an account that has met the minimum initial investment requirement described above, you may make subsequent automatic investments of $50. The Fund may waive investment minimums and applicable service fees for certain investors. Class A and C Shares. To buy shares, contact your financial professional or open an account by completing and signing an application (available at www.calvert.com or by calling 800-368-2748). Make your check payable to the Fund. To Buy Shares New Accounts (include application): Calvert, P.O. Box 219544, Kansas City, MO 64121-9544 Subsequent Investments (include Calvert, P.O. Box 219739, investment slip): Kansas City, MO 64121-9739 By Registered, Certified or Calvert, c/o BFDS, 330 West 9th Overnight Mail: Street, Kansas City, MO 64105- 1514 To Sell Shares By Telephone Call 800-368-2745 Kansas City, MO 64121-9544 Class Y Shares. Class Y shares are generally available only to (1) wrap or similar fee-based programs offered by financial intermediaries; and (2) foundations, endowments and other consultant-driven business. Class Y purchases must be made by bankwire or via the National Securities Clearing Corporation. For additional information, call 800-368-2746. TAX INFORMATION Unless you are investing through a tax-deferred arrangement, such as a 401(k) plan or an individual retirement account, any dividends and distributions made by the Fund are taxable to you as ordinary income or capital gains and may also be subject to state and local taxes. PAYMENTS TO BROKER/DEALERS AND OTHER FINANCIAL INTERMEDIARIES If you purchase shares of the Fund through a broker/dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker/dealer or other intermediary and your salesperson to recommend the Fund over another investment. Ask your salesperson or visit your financial intermediary’s Web site for more information. Investment Company Act file: No. 811-10045 Calvert Impact Fund, Inc. 4 SUMMARY PROSPECTUS JANUARY 31, 2014
